Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Prior Art
The prior art Morris et al. (US 2014/0028391) made of record and not relied upon is considered pertinent to applicant's disclosure. Morris teaches digital up-conversion for a multi-band Multi-Order Power Amplifier (MOPA) that enables precise and accurate control of gain, phase, and delay of multi-band split signals input to the multi-band MOPA. where N is an order of the multi-band MOPA and is greater than or equal to 2. A digital up conversion system for the multi-band MOPA is configured to independently control a gain, phase, and delay for each of a number, M, of frequency bands of the multi-band signal for each of at least N-1, and preferably all, of the multi-band split signals. Where Some examples of a MOPA include a 2-way Doherty amplifier, a 3-way Doherty amplifier, a Linear Amplification with Nonlinear Components (LINC) amplifier, an Envelope Elimination and Restoration (EER) amplifier, and a Chireix amplifier. However, Morris is silent about the limitation of the current invention “at least one of a ratio of an amplitude of the at least one first branch digital signal to an amplitude of the at least one second branch digital signal or a phase difference between the at least one first branch digital signal and the at least one second branch digital signal varies with the input power of the first digital signal”. Thus, although Morris includes the Doherty amplifier as one of the branch amplifiers of the MOPA, Morris’ amplifier can’t be considered reading on all limitations of claim 1 of the current invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843